On Rehearing.
The original opinion treats as the only bases for relief, as sought by the bill, either the exercise of the statutory right of redemption or the setting aside of the foreclosure sale, so that complainants may exercise the equity of redemption, and the conclusion reached that the bill was without equity upon either theory.
Upon reconsideration, we have again reviewed the averments of the bill (the salient features of which appear in the report of the case), and we are still of the view that such treatment of the bill is correct, and that no other remedy, under the allegations of the bill, treated as well pleaded, and amendable as to any defects therein, is available to complainants under the laws of this state, as to the protection of said property therein described. We may add, also, that, in our opinion, there is disclosed no denial to complainants of any rights guaranteed under either the Federal or State Constitutions.
So much is said in response to application of complainants on rehearing, and is merely an elaboration of our original holding. Entertaining the view that our original consideration of the cause is correct, the application for rehearing will be denied.
Application overruled.
BOULDIN, FOSTER, and KNIGHT, JJ., concur.